IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,

 

 

)
)
Plaintiff, )
)
vs. )
)
FREDERICK SLATHER, )
)
Defendant. )
) Case No. 3:17-cr-00115-SLG
AFFIDAVIT OF ATTORNEY
STATE OF ALASKA )
)SS
THIRD JUDICIAL DISTRICT )

Brian Heady, being first duly sworn, deposes and states:

1. I am the CJA appointed counsel for Frederick Slather.

2. | affirm that the statements made in the Motion to Continue the Sentencing Hearing
for at least 6 months are true and correct to the best of my knowledge.

Further Affiant Sayeth Naught (->~ Maz e

|

Subscribed and SANE fore me thi aol of Jan in Anchorage,
Alaska. Se IS a
Soi rG OA

a . 2 Notary Public \n —
PUBL, be 5 My Commission Expi 2023

Wy
\

Rn
HK aseeees,
Sg
Cyt

&

“inf, os
USA v., Frederick Slather. in

Affidavit of Attorney
Page | of 2

Case 3:17-cr-00115-SLG-DMS Document 127 Filed 01/01/20 Page 1 of 2
CERTIFICATE OF SERVICE

I hereby certify that on January 1, 2020, a copy of the foregoing was served electronically
on:

William Taylor, AUSA

s/ Brian D. Heady

USA v., Frederick Slather, 3:17cr-00115
Affidavit of Attorney
Page 2 of 2

Case 3:17-cr-00115-SLG-DMS Document 127 Filed 01/01/20 Page 2 of 2
